DETAILED ACTION

This is the initial Office action based on the application filed on May 12, 2021. Claims 1-24 are currently pending and have been considered below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-11, 13-14 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourhabibi et al (Optimus Prime: Accelerating Data Transformation in Servers).

	Claims 1 and 13: Pourhabibi discloses a method and a system comprising: 
obtaining structured data comprising one or more field pairs, each field pair comprising a corresponding field identifier and a field value associated with the corresponding field identifier (Figure 3, Section 2.2). [See at least structured data such as person that has an identifier (i.e. key) with corresponding values (i.e. name, phone, etc.]
transcoding the structured data into serialized self-describing data, the serialized self-describing data comprising one or more self-describing data portions each representing a corresponding one of the one or more field pairs, each self-describing portion of the one or more self-describing portions (Figure 3 section 2.2). [ See at least wherein the serialization process converts objects to a series of keys and values, wherein as it is can be seen from Figure 3, converted object in Protobuf binary format comprises both the field id/type and the field value, hence considered as self-describing data.] comprising: 
a first series of bits representing the corresponding field identifier; and a second series of bits representing the field value associated with the corresponding field identifier (Figure 3). [See at least where each field is represented by a concatenation of bits, wherein the first bits represent field identifiers and the second bits of each field, the field value
 transmitting the serialized self-describing data to a remote entity (Figure 1). [See at least wherein Application 1 sends the messages to Application 2.]
	Claims 2 and 14: Pourhabibi discloses the method and the system of Claims 1 and 13 above, and Pourhabibi further discloses wherein the operations further comprise: obtaining a data specification specifying field pairs of serialized non-self-describing data; receiving the serialized non-self-describing data; and transcoding, using the data specification, the serialized non-self-describing data into the structured data (Figure 4, Section 3.1). [The "Person Schema" is considered the data specification and the object "Person" as non-self-describing data, since it relies on said “Person Schema” for serialization.]
	Claims 7 and 19: Pourhabibi discloses the method and the system of Claims 1 and 13 above, and Pourhabibi further discloses wherein the field identifier in each field pair of the one or more field pairs comprises a length-delimited variable length integer [See at least a third paragraph of section 2.2 "Data Transformation Walkthrough" on page 1205.]
	Claims 8 and 20: Pourhabibi discloses the method and the system of Claims 1 and 13 above, and Pourhabibi further discloses wherein the field value in each field pair of the one or more field pairs comprises at least one variable length integer [See at least a third paragraph of section 2.2 "Data Transformation Walkthrough" on page 1205.]
	Claims 9 and 21: Pourhabibi discloses the method and the system of Claims 1 and 13 above, and Pourhabibi further discloses wherein transcoding the structured data into serialized self-describing data comprises, for each field pair, selecting a field type representative of the corresponding field value [Sections 2.1, 2.2, 3.1].
	Claims 10 and 22: Pourhabibi discloses the method and the system of Claims 1 and 13 above, and Pourhabibi further discloses wherein the field type comprises one of: a 32-bit integer, a 64-bit integer, a Boolean, or a string [Figure 4].
	Claims 11 and 23: Pourhabibi discloses the method and the system of Claims 1 and 13 above, and Pourhabibi further discloses wherein the serialized self-describing data further comprises metadata [Figure 3].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pourhabibi et al (Optimus Prime: Accelerating Data Transformation in Servers) in view of Padmanabhan (US Patent Application Publication 2020/0250295).

Claims 5 and 17: Pourhabibi discloses the method and the system of Claims 1 and 13 above, but Pourhabibi alone does not explicitly disclose wherein the serialized non-self-describing data comprises a Protocol Buffer.
However, Padmanabhan [0346-0347] discloses using a Protocol buffer to serialize data.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pourhabibi with Padmanabhan. One would have been motivated to do so in order to at least “reduce[s] the total size of the data”.
Claims 6 and 18: Pourhabibi discloses the method and the system of Claims 1 and 13 above, and Padmanabhan, for the same reasons as above, further discloses wherein the serialized self-describing data comprises a transcoding of the Protocol Buffer of the non-self-describing data into another Protocol Buffer [0347, 0351]. [See at least using protobuf multiple times on the underlying data.]


Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pourhabibi et al (Optimus Prime: Accelerating Data Transformation in Servers) in view of Burka et al (US Patent Application Publication 2013/0139134).

	Claims 12 and 24: Pourhabibi discloses the method and the system of Claims 11 and 23 above, but Pourhabibi does not explicitly disclose wherein the metadata comprises a checksum to verify the integrity of the serialized self-describing data.
	However, Burka [0076] discloses using a checksum to validate serialized data.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pourhabibi with Burka. One would have been motivated to do so in order to ensure integrity of serialized data.


Allowable Subject Matter
Claims 3-4 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shukla et al (2020/0133967) describes at least using protocol buffers to encode data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163